DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the lip edge” in lines 2-3. However, as claim 18 depends from claim 10 and the lip edge is introduced in claim 17, there is insufficient antecedent basis for the limitation in the claim. 
For the purpose of examination, the lip will be considered to additionally include a lip edge opposite the lip ridge, such that the lip edge and the lip ridge are configured to retain the rod within the channel of the lip.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6, 9-12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBoeuf (US 2009/0110335 A1).
Regarding claim 1, LeBoeuf teaches a reusable bag, comprising: 
a base (22) having a first base edge and a second base edge spaced apart from the first base edge, the first base edge and the second base edge both extending from a first lateral side (26) of the reusable bag to a second lateral side opposite the first lateral side (26);
a first sidewall (24a) extending substantially vertically from the first base edge to a first top edge of the first sidewall;
a second sidewall (24b) extending substantially vertically from the second base edge to a second top edge of the second sidewall;
a rod (26) extending across the first top edge from the first lateral side to the second lateral side; and
a lip (38) extending across the second top edge from the first lateral side to the second lateral side, the lip having an interior lip surface that is curved to form a concave channel configured to receive the rod such that the rod nests within the concave channel when the bag is in a closed position (paragraphs 20-24 and FIG. 1-5).
Regarding claim 2, LeBoeuf teaches the bag of claim 1 above, wherein the lip and the rod together define an opening of the reusable bag when the bag is in an open position (paragraph 21).
Regarding claim 3, LeBoeuf teaches the bag of claim 1 above, wherein the first base edge and the second base edge each have an arcuate shape and come together 
Regarding claim 4, LeBoeuf teaches the bag of claim 3 above, wherein the first base edge and the second base edge together form a symmetric lens shape (FIG. 4).
Regarding claim 6, LeBoeuf teaches the bag of claim 1 above, wherein the rod is cylindrical (FIG. 5).
Regarding claim 9, LeBoeuf teaches the bag of claim 1 above, wherein the reusable bag is a single molded piece of flexible material (paragraph 20, 24 and FIG. 5).
Regarding claim 10, LeBoeuf teaches a reusable bag, comprising: 
a base (22) having a first base edge and a second base edge spaced apart from the first base edge;
a first sidewall (24a) extending substantially vertically from the first base edge to a first top edge of the first sidewall;
a second sidewall (24b) extending substantially vertically from the second base edge to a second top edge of the second sidewall;
a rod (26) extending across the first top edge; and
a lip (38) extending across the second top edge, the lip having an interior lip surface that is curved to form a concave channel configured to receive the rod such that the rod nests within the concave channel when the bag is in a closed position; and 
wherein the lip and rod together define an opening of the reusable bag when the bag is in an open position, the opening having a shape corresponding to the shape of the base (paragraphs 20-24 and FIG. 1-5).
Regarding claim 11, LeBoeuf teaches the bag of claim 10 above, wherein the first base edge and the second base edge each have an arcuate shape and come together at a first corner on a first lateral side of the bag and at a second corner on a second lateral side that is opposite the first lateral side (paragraphs 20, 21 and FIG. 1-4).
Regarding claim 12, LeBoeuf teaches the bag of claim 11 above, wherein the first base edge and the second base edge together form a symmetric lens shape (FIG. 4).
Regarding claim 14, LeBoeuf teaches the bag of claim 10 above, wherein the rod is cylindrical (FIG. 5).
Regarding claim 16, LeBoeuf teaches the bag of claim 10 above, wherein the reusable bag is a single molded piece of flexible material (paragraph 20, 24 and FIG. 5).
Regarding claim 18, LeBoeuf teaches the bag of claim 10 above, wherein the lip has a ridge extending longitudinally along a portion of the lip that is adjacent to the top edge of the second side wall, wherein the lip has a lip edge opposite the lip ridge, and wherein the lip edge and the lip ridge are configured to retain the rod within the channel of the lip (paragraph 21). See 112(b) rejection above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, as applied to claims 1 and 10 above, in view of Yodo (JP 2009-269640 A).
Regarding claims 5, 8, 13 and 17, LeBoeuf teaches the bag of claims 1 and 10 above but fails to teach the lip having an exterior lip surface opposite the interior lip surface having a convex shape that corresponds with the shape of the channel and also fails to teach the lip having a lip edge and a thickness that tapers toward the lip edge.
Yodo teaches a reusable bag having a closure configured to close an opening of the bag, wherein the closure comprises an analogous rod (32) and an analogous lip (34) and wherein the lip has an interior lip surface that is curved to form a concave channel configured to receive the rod such that the rod nests within the concave channel when the bag is in a closed position (FIG. 2-6). Yodo further teaches that analogous lips are known in the prior art to have an exterior lip surface opposite the interior lip surface having a convex shape that corresponds with the shape of the channel (FIG. 4) and also teaches that analogous lips are known in the prior art to have a lip edge and a thickness that tapers toward the lip edge (FIG. 4). It can be clearly seen from the figures that the specific lip configuration (i.e., the convex exterior lip surface, the concave interior lip surface and the tapered lip) allows the interior lip surface to tightly contour an exterior surface of the rod so as to form a complete seal around the rod (FIG. 2, 3, 5, 6).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to alternatively configure the lip of LeBoeuf with an exterior lip surface opposite the interior lip surface having a convex . 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf, as applied to claims 6 and 14 above. 
Regarding claims 7 and 15, LeBoeuf teaches the bag of claims 6 and 14 above, but fails to expressly teach the diameter of the rod being twice the thickness of the first side wall. However, LeBoeuf does depict the rod having a diameter that is close to twice the thickness of the first side wall (FIG. 5). Additionally, Applicant has not disclosed any criticality for the claimed diameter or provided any suggestion that the diameter of the rod alone bears any patentable significance. 
Accordingly, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to configure the rod of LeBoeuf to have any reasonable and/or desirable diameter, including a diameter that is at least twice the thickness of the first side wall as claimed, as merely changing the size of a component is insufficient to patentably distinguish over the prior art absent persuasive evidence that the particular dimensions are significant. Further, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Batarseh (US 2015/0016753 A1).
Regarding claim 19, LeBoeuf teaches a reusable bag, comprising: 
a base (22) having a first base edge and a second base edge spaced apart from the first base edge;
a first sidewall (24a) extending substantially vertically from the first base edge to a first top edge of the first sidewall;
a second sidewall (24b) extending substantially vertically from the second base edge to a second top edge of the second sidewall;
a rod (26) extending across the first top edge; and
a lip (38) extending across the second top edge, the lip having an interior lip surface that is curved to form a concave channel configured to receive the rod such that the rod nests within the concave channel when the bag is in a closed position (paragraphs 20-24 and FIG. 1-5).
LeBoeuf fails to teach the first top edge having an arcuate shape and the second top edge having an arcuate shape. Batarseh teaches an analogous resusable bag comprising a first side wall having a first top edge, a second side wall having a second top edge, a rod (111) extending across the first top edge and a lip (112) extending across the second top edge and configured to receive and interlock with the rod (paragraph 35 and FIG. 1). Batarseh further teaches that it is known and desirable in the prior art to configure the first top edge with an arcuate shape and the second top edge with an arcuate shape so as to define a larger opening when the bag is in an open position and thus, enable easier and improved loading and unloading of items (paragraphs 2, 4, 5, 22 and FIG. 1-3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify LeBoeuf by configuring the first top edge with an arcuate shape and the second top edge with an arcuate shape, as taught by Batarseh, in order to provide the bag with a larger opening for easier and improved loading and unloading of items. 
Regarding claim 20, LeBoeuf as modified by Batarseh teaches the bag of claim 19 above, wherein the arcuate shape of the first top edge has a center of curvature disposed below the first top edge and the arcuate shape of the second top edge has a center of curvature disposed below the second top edge (Batarseh: FIG. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dobbs et al. (US 2,515,750 A), Konishi (JP 2017-052551 A), Saad (US 2,868,254 A), Connolly (US 2016/0229595 A1) and Osada (JP 2007-045494 A) all disclose zipper structures having a lip with an exterior convex lip surface that corresponds with a concave interior lip surface and/or a lip with a lip edge and thickness that tapers toward the lip edge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734